DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7 are allowed.
With respect to claim 1, claim 1 is allowed since Jo in view of Zhao does not teach “when the wireless earphone is taken out from the “when the wireless earphone is taken out from the external charging device, and the wakeup circuit detects that the voltage level of the first pin is lowered or increased from the reference voltage to another voltage level, the wakeup circuit generates the wake-up signal to wake up the core circuit” (emphasis added). While Jo does teach “wherein when the wireless earphone connects to the external charging device and completes a charging operation, the core circuit enters the sleep mode, but the wakeup circuit maintains its operation by using power from the uninterruptible power area” since according to paragraph [0245], waking up the core circuit (i.e. switching the first processor 410 from the inactive state to the active state) is performed based on a determination that the battery is fully charged. Claim 7 is thus allowed for its dependency on claim 1. 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNY H TRUONG/Examiner, Art Unit 2653